  Case 1:11-cv-00691-LAK-RWL Document 2120 Filed 10/30/18 Page 1 of 16




                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK

-------------------------------------x
                                     :
CHEVRON CORPORATION,                 :
                                     :
               Plaintiff,
                                     :
     v.                              : 11 Civ. 0691 (LAK)
                                     :
STEVEN DONZIGER, et al.,             :
                                     :
               Defendants.           :
                                     :
-------------------------------------x

       CHEVRON CORPORATION’S BRIEF IN SUPPORT OF ITS PROPOSED
                       FORENSIC PROTOCOL




                                 GIBSON, DUNN & CRUTCHER LLP
                                 200 Park Avenue
                                 New York, New York 10166-0193
                                 Telephone: 212.351.4000
                                 Facsimile: 212.351.4035

                                 STERN, KILCULLEN & RUFOLO LLC
                                 325 Columbia Tpke, Ste 110
                                 P.O. Box 992
                                 Florham Park, New Jersey 07932-0992
                                 Telephone: 973.535.1900
                                 Facsimile: 973.535.9664

                                 Attorneys for Chevron Corporation
      Case 1:11-cv-00691-LAK-RWL Document 2120 Filed 10/30/18 Page 2 of 16



                                                                                                                                              Page



                                                     TABLE OF CONTENTS

I. PRELIMINARY STATEMENT ................................................................................................. 1

II. CHEVRON’S PROPOSED FORENSIC PROTOCOL COMPLIES WITH THE
STANDARDS GOVERNING FORENSIC DISCOVERY WHILE ACCOUNTING FOR
DONZIGER’S KNOWN DISCOVERY ABUSES AND CRIMINAL BEHAVIOR .................... 1

       A.     The Protocol Provides for Imaging by a Neutral Forensic Expert Thereby
              Protecting Donziger’s Legitimate Privacy Interests and the Integrity of His
              Data. ................................................................................................................................ 1

       B.     The Protocol Requires Both Search Terms and Advanced Search Techniques,
              Given Donziger’s Proven Pattern of Discovery Abuse, Document Destruction,
              Use of Code Names, and Other Hallmarks of Criminal Conduct. .................................. 3

       C.     The Protocol Also Authorizes A Forensic Analysis Regarding the Potential
              Alteration, Destruction, and/or Deletion of Data Given Donziger’s Historical
              Practices. ....................................................................................................................... 11

       D.     The Benefits of the Proposed Protocol Outweigh Any Minimal Burden or
              Expense ......................................................................................................................... 11

III. CONCLUSION ....................................................................................................................... 12




                                                                         i
      Case 1:11-cv-00691-LAK-RWL Document 2120 Filed 10/30/18 Page 3 of 16

                                               TABLE OF AUTHORITIES

                                                                                                                                   Page
Cases

Ameriwood Indus., Inc. v. Liberman,
  2006 WL 3825291 (E.D. Mo. Dec. 27, 2006) .....................................................................2, 11

Antioch Co. v. Scrapbook Borders, Inc.,
   210 F.R.D. 645 (D. Minn. 2002)..............................................................................................11

Aurelius Capital Partners v. Republic of Argentina,
   2013 WL 857730 (S.D.N.Y. Mar. 7, 2013) .............................................................................10

Balboa Threadworks, Inc. v. Stucky,
   2006 WL 763668 (D. Kan. Mar. 24, 2006) .............................................................................12

Freres v. Xyngular Corp.,
   2014 WL 1320273 (D. Utah Mar. 31, 2014) .....................................................................11, 12

Modin Assocs., Inc. v. City of New York,
  523 N.Y.S.2d 150 (2d Dep’t 1988) ..........................................................................................10

Simon Prop. Grp. L.P. v. MySimon, Inc.,
   194 F.R.D. 639 (S.D. Ind. 2000)..............................................................................................11

Sony BMG Music Entm’t v. Arellanes,
   2006 WL 8201075 (E.D. Tex. Oct. 27, 2006) .....................................................................8, 10

Vaughan Co. v. Global Bio-Fuels Tech., LLC,
   WL 6605070 (N.D.N.Y. May 20, 2016) ..................................................................................12

Rio Tinto PLC v. Vale S.A.,
   306 F.R.D. 125 (S.D.N.Y. 2015) .............................................................................................10

Rules

22 CRR-NY 1215.1 .........................................................................................................................4

Rules of Professional Conduct (22 NYCRR 1200.0) rule 1.5(b) ................................................4, 5

Rules of Professional Conduct (22 NYCRR 1200.0) rule 1.15(a) ...................................................6

Rules of Professional Conduct (22 NYCRR 1200.0) rule 1.15(b)(1) ..............................................7

Rules of Professional Conduct (22 NYCRR 1200.0) rule 1.15(c)(3) ..............................................7

Rules of Professional Conduct (22 NYCRR 1200.0) rule 1.15(d) ..................................................7




                                                                    ii
     Case 1:11-cv-00691-LAK-RWL Document 2120 Filed 10/30/18 Page 4 of 16




                                          I.
                                PRELIMINARY STATEMENT

       On October 18, 2018, the Court granted Chevron’s motion to compel and held that, “given

Donziger’s stonewalling of post-judgment discovery and the other circumstances described in

Chevron’s memorandum, it is appropriate that Donziger’s electronic devices be imaged and ex-

amined for any documents that Donziger has not thus far produced.” Dkt. 2108 at 1–2. The

Court’s order provided that Donziger should “produce for forensic imaging all computers and

electronic, optical and magnetic storage devices and media within his possession, custody or con-

trol” to a third-party forensic vendor. Id. at 2. The Court further ordered the parties to agree to a

protocol implementing the forensic imaging and searches on or before October 26, 2018. Id. As

set forth in Dkt. 2119, Donziger refused to participate in a meet-and-confer process on the Court’s

forensic imaging order, so Chevron filed its own proposed forensic inspection protocol (attached,

as amended, as Appendix “A” hereto) (the “Protocol”) on October 26, 2018.

       Chevron proposes a three-part process: (1) identification and imaging of Devices and Ac-

counts; (2) searches for responsive documents; and (3) analysis of the available forensic data. As

explained below, this proposed approach ensures, at each stage of the process, Chevron’s right to

complete discovery responses, while, at the same time, showing appropriate consideration of

Donziger’s interests.


                              II.
    CHEVRON’S PROPOSED FORENSIC PROTOCOL COMPLIES WITH THE
 STANDARDS GOVERNING FORENSIC DISCOVERY WHILE ACCOUNTING FOR
   DONZIGER’S KNOWN DISCOVERY ABUSES AND CRIMINAL BEHAVIOR

A.     The Protocol Provides for Imaging by a Neutral Forensic Expert Thereby Protect-
       ing Donziger’s Legitimate Privacy Interests and the Integrity of His Data.

       The Court’s order directs Donziger to first identify in writing and then to surrender for

imaging both his electronic devices (“Devices”) and media, defined in the Protocol as “Accounts.”
    Case 1:11-cv-00691-LAK-RWL Document 2120 Filed 10/30/18 Page 5 of 16




Dkt. 2108 at 2-3; Protocol ¶ 2. To the extent Donziger has disposed of, lost, or otherwise claims

to be unable to currently locate and produce Device or Account information, the Protocol provides

that Donziger must explain these phenomena. Protocol ¶ 2. The Protocol next provides for

Donziger to physically produce his Devices and provide access to his Accounts to a “Neutral Fo-

rensic Expert” for imaging. Id. at ¶ 4–5.

       Chevron’s letter on Friday, October 26, 2018, Dkt. 2119, proposed Alix Partners to serve

as a Neutral Forensic Expert. Chevron’s counsel has since learned that Alix Partners performed

document hosting services for Chevron in litigation in Gibraltar, in which Chevron is represented

by separate counsel. While this is not disqualifying, Counsel is in the process of contacting addi-

tional potential forensics vendors and will propose alternative qualified Neutral Forensic Expert(s)

in the coming days.

       This Neutral Forensic Expert is required to ensure that Donziger’s data is fully imaged

while the integrity of his Devices and Accounts remain intact. Protocol ¶ 7. The Neutral Forensic

Expert is likewise required to keep all of Donziger’s access, password, and other information, as

well as the copy of the images of his Devices and Accounts that it retains, confidential per the

Protective Order in this matter. Id. at ¶ 3. And because the Protocol provides for the creation of

four sets of images, at least two of which would initially remain unexamined, Donziger would

have access to an original image if any need to examine one arose. Id. at ¶ 10.

       These multi-layered safeguards—the use of a Neutral Forensic Expert, implementation of

all accepted industry imaging standards, and the retention of multiple unaltered sets of images (one

with the Neutral Forensic Expert and one lodged with the Court)—should more than address any

legitimate privacy and/or data integrity concerns that Donziger might have relative to the imaging

process. See, e.g., Ameriwood Indus., Inc. v. Liberman, 2006 WL 3825291, at *5–6 (E.D. Mo.




                                                 2
      Case 1:11-cv-00691-LAK-RWL Document 2120 Filed 10/30/18 Page 6 of 16




Dec. 27, 2006) (endorsing similar procedures for the collection and imaging of electronic devices

by a neutral expert), as amended on clarification, 2007 WL 685623 (E.D. Mo. Feb. 23, 2007).


B.       The Protocol Requires Both Search Terms and Advanced Search Techniques, Given
         Donziger’s Proven Pattern of Discovery Abuse, Document Destruction, Use of Code
         Names, and Other Hallmarks of Criminal Conduct.

         Both his conduct in prior litigation and his conduct now confirm that Donziger is not only

refusing to participate in the discovery process, but is actively obstructing it. Donziger, who has

historically engaged the use of code words, claimed an inability or lack of authority to access

documents in Ecuador when it suited him, and utilized other devices to conceal his obstruction of

justice, bribery, corruption, and other criminal acts, has been shown in these post-judgment pro-

ceedings to have lied in discovery responses,1 destroyed documents,2 and adopted the use of en-

crypted messaging devices like “WhatsApp” to try to conceal or eliminate any record of his con-

duct.3 Even a forensic search of Donziger’s Devices and Accounts will thus face significant hur-

dles in uncovering all responsive documents. Accordingly, in determining the appropriate search

parameters and tools to include in the Protocol, Chevron considered the following facts regarding

Donziger’s actions, each of which increase the difficulty of locating all responsive documents:

                 Thousands of Documents: The productions of Katie Sullivan, John van Merken-

steijn, Joshua Rizack, and third-party banks, among others, confirm that Donziger sent, received,

and was copied on thousands of responsive documents he has failed to produce. As but one ex-

ample, Katie Sullivan, an agent of Donziger, produced 21,206 pages of documents, essentially all


 1
     See discussion infra, at 4–6.
 2
     For instance, documents produced by third parties demonstrate that Donziger instructed investors and conspirators
     to delete emails discussing efforts to monetize and profit from the Ecuadorian Judgment. On November 5, 2017,
     in response to a Sullivan email about an impending meeting with Elliott Management, Donziger told everyone on
     the email chain to “delete all emails related to this.” Ex. 1 at MKS-0000090. Unless otherwise indicated, all
     citations to Ex. __ are citations to exhibits to the Declaration of Anne Champion.
 3
     See Declaration of Mary K. Sullivan, September 28, 2018, Dkt. 2116 (“Sullivan Decl.”) ¶ 5; Ex. 3 at JVM006399.



                                                          3
      Case 1:11-cv-00691-LAK-RWL Document 2120 Filed 10/30/18 Page 7 of 16




of which Donziger failed to produce. The same is true of the productions of John van Merkensteijn

(13,101 pages) and Josh Rizack (1,947 pages). These documents include asset information, invest-

ment solicitations, and investment agreements, among numerous other types of responsive docu-

ments. See, e.g., Dkt. 2113. They also reveal ongoing criminal behavior, including instructing

others to destroy documents so as to avoid their discovery. See id. at 37.

                 Potentially Destroyed and/or Fabricated Documents: Donziger has also described

responsive documents under oath, only to thereafter produce ones bearing no resemblance to his

testimony. For example, the FDA retainer agreement that Donziger testified he is currently oper-

ating under and eventually produced at the June 28, 2018 contempt hearing is not the one he had

previously described at his deposition. At his deposition, Donziger testified that he entered into

his most recent retainer with the FDA two or three years ago, and stated that he could not narrow

it down further than that. Ex. 2 at 58:15–25; see also id. 29:2–9. His testimony concerning the

retainer agreement’s contents was similarly hazy—he could not remember if the agreement was

governed by New York law, id. 59:5–11, or if it provided for him to receive any type of monthly

payments, id. 60:10–18. In addition, although he claimed that he did not know if his current FDA

retainer agreement provided for a monthly payment, he testified that there was some agreement,

perhaps unwritten, that authorized him to receive, in its “most recent iteration, $25,000 a month”

from client funds. Id. 62:3–13.4




 4
     If it is true that Donziger has an “unwritten” agreement with the FDA providing him with a $25,000 per month
     retainer (from other people’s money), Ex. 2 at 62:3–13, this would violate ethical provisions requiring retainer
     agreements to be in writing. 22 CRR-NY 1215.1 (“[A]n attorney who undertakes to represent a client and enters
     into an arrangement for, charges or collects any fee from a client shall provide to the client a written letter of
     engagement before commencing the representation, or within a reasonable time thereafter”); see also Rules of
     Professional Conduct (22 NYCRR 1200.0) rule 1.5(b) (providing that a retainer must be in writing if “required
     by statute or court rule”)).



                                                          4
    Case 1:11-cv-00691-LAK-RWL Document 2120 Filed 10/30/18 Page 8 of 16




       In stark contrast, the document that Donziger ultimately produced as his supposedly oper-

ative FDA retainer was entered into months—not years—prior to his deposition, and gives

Donziger broad and memorable powers, without providing for him to receive any payments be-

yond his contingency interest. Ex. 4. Accordingly, whatever retainer agreement Donziger was

describing at his deposition is not the one he produced. Either he lied at the deposition or he failed

to produce the described document. In light of Chevron’s inability to rely on Donziger’s repre-

sentations regarding even the type of agreements that exist related to the judgment, in depth foren-

sic searches are necessitated.

              The Increases and Decreases in Donziger’s “Interest” in the Judgment Through

Multiple Third-Party Transactions with Previously Unknown Persons: Donziger has also falsely

represented to this Court that he has not personally profited from the Ecuadorian Judgment or

altered what he calls “his interest” in the Ecuadorian Judgment, while actively hiding the docu-

ments that prove his perjury and contempt. See Ex. 5 (Transcript of May 8, 2018 Hearing) at

17:14–19:5. To date, third-party discovery has revealed at least five occasions on which Donziger

either conveyed or reallocated portions of “his interest” in the Ecuadorian Judgment to eliminate

personal debts or increase his personal return. For instance, in a recently discovered email dated

December 21, 2016, Donziger offered Dr. David Zelman a portion of his interest in the Ecuadorian

Judgment in return for $14,000 of “consulting services” meant “to develop [Donziger’s] profes-

sional capacities”: “In exchange for you providing me with $14,000 of such services, I pledge to

you an interest in the Ecuador judgment from my fees should they be collected. . . . To be more




                                                  5
      Case 1:11-cv-00691-LAK-RWL Document 2120 Filed 10/30/18 Page 9 of 16




specific, your amount under this agreement with be 14/250 of an eighth of a point of whatever is

recovered of the total claim.” Ex. 6 at JVM 011236–37.5

         Donziger has likewise, since the RICO judgment was entered, used the Ecuadorian Judg-

ment to extinguish personal debts to at least Glenn Krevlin and David Sherman, and likely to Rick

Friedman and Zoe Littlepage, as described in detail in Chevron’s pending Motion to Hold Steven

Donziger, The Law Offices of Steven R. Donziger, and Donziger Associates, PLLC in Contempt

of Court for Their Failure to Comply With the RICO and Default Judgments and the April 16,

2018 Restraining Notice. See Dkt. 2113 at 18–19. Given Donziger’s indiscriminate use of the

Ecuadorian Judgment for his personal profit and benefit, locating the documents that discuss these

issues with currently unknown third parties needs to be addressed with relatively broad search

terms.

                  Intentional Obfuscation of Fund Movement and Origins: Donziger frequently

moves funds with little or no documentation and constantly commingles his business, personal,

and client funds. See Declaration of John A. Slavek, September 30, 2018, Dkt. 2115 ¶¶ 27 (noting

that “funds from investors and personal funds were comingled in all seven [of Donziger’s] ac-

counts”), 33.6 Donziger also engages in, and apparently requests that investors engage in, methods


 5
     According to the website for his company, Transition Institute, Inc., Dr. Zelman is a psychotherapist. See Bio,
     Transitions Institute, http://www.transitionsinstitute.com/bio/ (last visited Oct. 26, 2018).
 6
     Donziger also appears to have used case funds for personal expenses without client authorization, in violation of
     Rule 1.15 of the Rules of Professional Responsibility. Rule 1.15(a) provides that “[a] lawyer in possession of any
     funds . . . must not misappropriate such funds.” Rules of Professional Conduct (22 NYCRR 1200.0) rule 1.15(a).
     The expert analysis of Donziger’s bank accounts confirms that investor funds were used to make personal pay-
     ments. Slavak Decl. ¶ 27 (“[F]unds from investors were never kept in a segregated account, but transferred to
     personal accounts on numerous occasions and used to pay personal expenses.”). Sullivan also testified that
     Donziger “had complete control and discretion over how” investor money was spent, that she never saw any
     approval from the FDA, and that “a majority of the investor funds were allocated to himself for what he claimed
     were case management and reimbursements, and on items relating to an ongoing out-of-court strategy against
     Chevron.” Sullivan Decl. ¶¶ 4, 50. Donziger has also commingled hundreds of thousands of dollars in personal
     and case funds, in violation of New York Rule of Professional Conduct 1.15. See 22 NY-CRR 1200.0 rule 1.15(a)
     (“A lawyer in possession of any funds . . . must not . . . commingle such funds . . . with his or her own.”); 1.15(b)(1)



                                                             6
     Case 1:11-cv-00691-LAK-RWL Document 2120 Filed 10/30/18 Page 10 of 16




for transferring funds to him that appeared designed to conceal the source of the funds.7 Moreover,

as this Court has noted, “there is already a record of willingness on the part of Donziger to shift

assets in which he has an interest into foreign locations to avoid what he may regard as judicial

‘interference’” (Dkt. 2009 at 2). And post-judgment discovery confirms that Donziger is contin-

uing to travel all over the world.

         Donziger further obfuscates fund movements and origins by referring to potential investors

by code names in communications and by actively discussing ways to conceal investor identities.

For example, one potential investor, Daniel Israel, is often referred to as “Mr. Brussels” or “Mr.

Belgium.” See Ex. 11 at JVM 011444. Other code names describing potential investors include

“Hong Kong guy” and “Hong Kong person.” Exs. 12, 13. Van Merkensteijn even asked a poten-

tial investor, Bill Twist, in an email, “Hey Bill were you the person that was talking to me about

somebody you know that [could] educate me on the use of block chain in bitcoin? I was thinking

maybe it was your idea that this could be useful for investors in the Chevron litigation so that their

names would not be disclosed . . ." Ex. 14. The purpose, explained further in the email chain, was

“to shield [an] investor’s identity.” Ex. 15.




     (providing that a lawyer “shall maintain [client] funds . . . in a special ac-count or accounts, separate from any
     business or personal accounts of the lawyer or lawyer’s firm. . .”); 1.15(c)(3) (requiring a lawyer to “maintain
     complete records of all funds . . and render appropriate accounts to the client . . . regarding them.”); 1.15(d)
     (requiring a lawyer to maintain records for seven years). He has attempted to attribute these ethical violations to
     not being “very organized.” Ex. 2 at 73:20–74:4.
 7
     For instance, multiple emails document investor funds routed first to Canadian counsel Alan Lenczner before
     making their way finally to Donziger. See Ex. 7 (Donziger emails van Merkensteijn on September 9, 2016 asking
     that he instruct Alan Lenczner to forward 50% of the funds to “Steven R. Donziger for expenses related to the
     Ecuador litigation”); see also Ex. 8; Ex. 9 at MKS-0006685 (Lenczner confirming that his firm received nearly
     $1.1 million in investor funds and disbursed $423,000 to Donziger). Similarly, many documents detail Donziger’s
     absolute control over investor funds, which further complicates any attempts to track these funds. See Ex. 10
     (Email from Michael Ben Jacob to Alan Lenczner, copying van Merkensteijn and Donziger confirming “that
     [Donziger] is authorized to give instructions to [Lenczner] regarding the allocation and disbursement of funds to
     counsel to pay legal fees”).



                                                           7
    Case 1:11-cv-00691-LAK-RWL Document 2120 Filed 10/30/18 Page 11 of 16




       Chevron developed the Protocol’s search provisions with Donziger’s unethical, criminal,

and other evasive practices in mind. Once the Device and Account images are obtained, Chevron’s

Forensic Expert will search the images for responsive documents pursuant to Chevron’s subpoe-

nas, as modified by the Court. Having Chevron’s forensic expert conduct these searches prevents

Donziger from engaging inadequate searches or deliberately omitting relevant documents—as he

has done in the past. See Protocol ¶¶ 13–16. There are three types of searches the forensic expert

would undertake according to the Protocol.

       First, Chevron’s Forensic Expert will map the Devices and Accounts and produce lists of

file names. See id. at ¶ 13. These lists will be provided to both Donziger and Chevron’s counsel.

Id. The lists will not disclose substantive information, but will allow for the identification of files

or folders where responsive documents are likely to be found, even in the absence of knowing (as

Donziger would if he were conducting a proper search) the names of those involved or the termi-

nology utilized. Chevron’s counsel can designate files from this list as responsive and subject to

review. Id. at ¶¶ 13, 14.

       Second, search terms are provided by which to run word searches of the forensic images

of Donziger’s Devices and Accounts. See id. at ¶ 15, Ex. C. Courts have previously endorsed the

use of party-generated search terms to identify responsive information on forensically imaged de-

vices. See Sony BMG Music Entm’t v. Arellanes, 2006 WL 8201075, at *1 (E.D. Tex. Oct. 27,

2006) (allowing a party to suggest search terms and methodologies to a forensic expert in order to

identify relevant information on forensically imaged devices and instructing the expert to “make

every effort to utilize those methodologies”). The search terms now attached to the Protocol as

Exhibit C have been carefully crafted to capture all relevant and responsive documents. To this

end, Chevron first developed basic search terms based on the language and topics of its requests.




                                                  8
   Case 1:11-cv-00691-LAK-RWL Document 2120 Filed 10/30/18 Page 12 of 16




Chevron then analyzed the responsive documents received in post-judgment discovery to date,

exported the metadata from those documents, and extracted the names and email addresses of

individuals who had sent, received, or were copied on those documents. Chevron then reviewed

that list and excised any individuals who appeared to be personal contacts with no apparent relation

to the Ecuadorian Judgment. In addition, Chevron augmented the resulting list of search terms

based on a substantive analysis of the post-judgment discovery and its existing knowledge of

Donziger’s ongoing contempt and money judgment issues. The resulting search terms are broken

into nine main categories—all of which are directly responsive to Chevron’s Request for Produc-

tion of Documents (Dkt. 1988-1), as modified by the Court (Dkt. 2009):

              Search Terms Related to the Ecuador Judgment and RICO Injunction, responsive
               to requests 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 16, 17, 18, 19, 20, 21, 22, 23,
               24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36.

              Search Terms Related to Enforcement of the Money Judgment and RICO Injunc-
               tion, responsive to requests 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 16, 17, 18,
               19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36.

              Team Members and Consultants Related to the LAPs and the Ecuadorian Judg-
               ment, responsive to requests 20, 21, 22, 23 24, 25, 27, 28, 29, 31, 32, 33, 34, 35,
               36, 37.

              Individuals and Entities Involved in the Pressure Campaign, responsive to re-
               quests 20, 21, 27, 28, 29, 31, 32, 35, 36.

              Individuals and Entities Related to Interests in the Ecuadorian Judgment, respon-
               sive to requests 19, 20, 21, 22, 23, 24, 25, 29, 30, 31, 32, 33, 34, 35, 38.

              Individuals and Entities Related to Potential Investors in the Ecuadorian Judg-
               ment, responsive to requests 19, 20, 21, 22, 23, 29, 30, 31, 32, 33, 35, 38.

              Lago Agrio Plaintiffs, responsive to requests 20, 21, 23, 24, 25, 26, 29, 31, 32, 33,
               34, 35, 36, 37, 38.

              Individuals and Entities Paid from LAP/Donziger/CWP Accounts, responsive to
               requests 20, 21, 26, 29, 30, 32, 34, 35, 36, 37.

              Individuals Related to the Republic of Ecuador, responsive to requests 21, 36.


                                                   9
     Case 1:11-cv-00691-LAK-RWL Document 2120 Filed 10/30/18 Page 13 of 16




Given that assets and liabilities are at issue, as well as multiple types of contempt, some of the

search terms by their nature are relatively generic, but all are related to either the financial concepts

or behavior at issue and/or include words utilized by Donziger and his associates in connection

with these activities that have been identified from documents produced to date. See Protocol at

Ex. C. Documents that hit on a search term will be provided to Chevron’s counsel as responsive.

Id. at ¶¶ 15–16. The time frame for these searches is specified as the Devices and Accounts

Donziger has used and maintained since January 1, 2012.8 Id. at ¶ 2.

         Third, Chevron’s Forensic Expert is permitted to utilize “algorithms and/or machine learn-

ing programs designed to reveal responsive information.” Id. at ¶ 15. These searching techniques

are generally accepted in the industry and by the courts. See generally Rio Tinto PLC v. Vale S.A.,

306 F.R.D. 125, 126 (S.D.N.Y. 2015) (discussing the generally accepted use of algorithms and

other “technology assisted review” in the production of electronically stored information).

         In light of Donziger’s waiver of privilege, document destruction, refusal to participate in

discovery, and other ongoing discovery abuses, the Protocol does not provide for Donziger to pre-

screen responsive folders or documents. See Arellanes, 2006 WL 8201075, at *1 (adopting a

forensic imaging and search protocol that did not allow for a review by the party whose devices

were imaged prior to the disclosure of the information revealed by the forensic inspection and




 8
     While Chevron’s Request for Production of Documents vary in terms of timing—some requests are unbounded
     and others specify a beginning date of March 4, 2014 (Dkt. 1988-1)—Chevron’s Protocol provides that Donziger
     must identify both the electronic Devices in his possession and Accounts he maintains or has used since January
     1, 2012. Protocol at ¶ 2. This time period is appropriate as the statute of limitations in New York for fraudulent
     conveyance claims is six years. Modin Assocs., Inc. v. City of New York, 523 N.Y.S.2d 150, 151 (2d Dep’t 1988)
     (noting that the statute of limitations for fraudulent conveyance of real property in New York is six years). More-
     over, courts have approved expansive discovery periods, particularly where a party is attempting to locate assets.
     See, e.g., Aurelius Capital Partners v. Republic of Argentina, 2013 WL 857730, at *3 (S.D.N.Y. Mar. 7, 2013)
     (approving discovery seeking records going back as far as four years to locate another party’s assets).



                                                          10
     Case 1:11-cv-00691-LAK-RWL Document 2120 Filed 10/30/18 Page 14 of 16




search terms). Instead, any concerns regarding confidential and personal information are ade-

quately addressed both by: (1) Donziger’s right to designate any materials “confidential” within

14 days, and (2) the protections the Protective Order provides (Dkt. 723). See Protocol at ¶¶ 3, 17.

C.     The Protocol Also Authorizes a Forensic Analysis Regarding the Potential Altera-
       tion, Destruction, and/or Deletion of Data Given Donziger’s Historical Practices.

       It is, of course, unknown how many times Donziger deleted documents or instructed others

to delete documents, or how many of those instructions were followed. But given his prior conduct

and his total production of a scant 30 pages, it is reasonable to infer that many documents have

been destroyed or deleted. Additionally, Donziger failed to respond when Chevron’s counsel re-

quested that he confirm that he had “not altered or otherwise disposed of any devices and accounts

at any time during these proceedings.” See Ex. 16 at 1. The Protocol thus appropriately permits

Chevron’s Forensic Expert to search for evidence of hidden, deleted, or destroyed documents and

recover them to the extent possible. See Protocol ¶¶ 13, 19.

       Courts have repeatedly recognized that parties should be allowed to investigate forensic

images for evidence of deleted files and, when possible, should be allowed to recover those files.

See, e.g., Ameriwood Indus., Inc., 2006 WL 3825291, at *6; Antioch Co. v. Scrapbook Borders,

Inc., 210 F.R.D. 645, 652 (D. Minn. 2002) (same). Here, in light of Donziger’s conduct, searches

for deleted or altered files are both appropriate and necessary.

D.     The Benefits of the Proposed Protocol Outweigh Any Minimal Burden or Expense.

       Imaging Donziger’s electronic Devices and Accounts per the terms of the Protocol will not

impose an undue burden on Donziger. See Simon Prop. Grp. L.P. v. mySimon, Inc., 194 F.R.D.

639, 641 (S.D. Ind. 2000) (noting that the court found that the adoption of a protocol using a neutral

forensic expert to image a party’s devices offered “the best approach” to address any potential

burden on the party whose devices were to be imaged); Freres v. Xyngular Corp., 2014 WL



                                                 11
    Case 1:11-cv-00691-LAK-RWL Document 2120 Filed 10/30/18 Page 15 of 16




1320273 at *5 (D. Utah Mar. 31, 2014) (“[W]hile there may be some burden associated with pro-

ducing [plaintiff’s] cell phone for copying and inspection, the court does not believe it is an undue

burden.”). To minimize any burden, the Protocol provides that the Devices will be collected from

Donziger at his office and returned as soon as the imaging is complete without unnecessary delay.

Protocol ¶¶ 4, 5. The Protocol further provides that the Neutral Forensic Expert will protect the

integrity of the data on Donziger’s Devices and Accounts. Id. ¶ 7. And, finally, because Chevron

is willing to bear the cost of creating, searching, and analyzing the images, Donziger cannot argue

that costs prohibit compliance or are an undue burden. See Vaughan Co. v. Global Bio-Fuels

Tech., LLC, 2016 WL 6605070, at *3 (N.D.N.Y. May 20, 2016); Balboa Threadworks, Inc. v.

Stucky, 2006 WL 763668, at *4 (D. Kan. Mar. 24, 2006).


                                             III.
                                          CONCLUSION

       In sum, Donziger is a proven liar with much to hide, and Chevron’s proposed Protocol

seeks to remedy, to the extent possible, these and other acts of discovery misconduct by Donziger

through appropriate imaging and search procedures. In light of Donziger’s ongoing pattern of

discovery abuse and the broader context in which it has occurred, Chevron respectfully requests

that this Court adopt its proposed Protocol.



Dated: October 29, 2018                               Respectfully submitted,

New York, New York                                    GIBSON, DUNN & CRUTCHER LLP

                                                              /s/ Randy M. Mastro

                                                      Randy M. Mastro
                                                      Andrea E. Neuman
                                                      Anne M. Champion
                                                      200 Park Avenue
                                                      New York, New York 10166


                                                 12
Case 1:11-cv-00691-LAK-RWL Document 2120 Filed 10/30/18 Page 16 of 16




                                      Telephone: 212.351.4000
                                      Facsimile: 212.351.4035
                                      Email: RMastro@gibsondunn.com
                                      Email: ANeuman@gibsondunn.com

                                      William E. Thomson
                                      333 South Grand Avenue
                                      Los Angeles, California 90071
                                      Telephone: 213.229.7000
                                      Facsimile: 213.229.7520
                                      Email: WThomson@gibsondunn.com

                                      STERN, KILCULLEN & RUFOLO LLC
                                      Herbert J. Stern
                                      Joel M. Silverstein
                                      325 Columbia Tpke, Ste 110
                                      P.O. Box 992
                                      Florham Park, New Jersey 07932-0992
                                      Telephone: 973.535.1900
                                      Facsimile: 973.535.9664
                                      Email: hstern@sgklaw.com
                                      Email: jsilverstein@sgklaw.com

                                      Attorneys for Chevron Corporation




                                 13
